

ESCROW AND STOCK PURCHASE AGREEMENT


This Escrow Agreement (“Agreement”) is entered into by and between Sanswire
Corporation, a Delaware Corporation, 17501 Biscayne Blvd., Suite 430, Aventura,
Florida 33160 (“Sanswire”), Michael K. Clark, 157 Beach 135 Street, Belle
Harbor, New York 11694, and Hinshaw & Culbertson LLP, an Illinois limited
liability partnership, 780 Third Avenue, 4th Floor, New York, New York 10017
(“Escrow Agent”), on this 29th day of September 2010 as follows:


WHEREAS, the Securities and Exchange Commission (“SEC”) has filed the
consolidated action against Sanswire and several of its former officers and
directors, Case No. 0:07-cv-61693-JAL, alleging violations of federal securities
laws (“SEC Action”);


WHEREAS, the SEC and Sanswire wish to resolve the claims against Sanswire in the
SEC Action through settlement;


WHEREAS, Sanswire desires to offer to pay the SEC $300,000 (“Settlement Funds”)
as a material term of the settlement of the SEC Action;


WHEREAS, Sanswire and Michael K. Clark recognize that Sanswire does not readily
have the necessary cash to make the full $300,000 offer to the SEC;


WHEREAS, Michael K. Clark desires to provide $250,000 to Sanswire on the terms
stated herein so that Sanswire can offer the Settlement Funds to the SEC;


WHEREAS, Sanswire will provide the remaining $50,000 for the Settlement Funds;


WHEREAS, the Escrow Agent represents Sanswire in the SEC Action; and


WHEREAS, the parties desire to have the Escrow Agent hold the Settlement Funds
in escrow to be used for the purposes of settlement with the SEC.


NOW THEREFORE, for the mutual covenants and agreements contained herein and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties represent, warrant, covenant and agree as
follows:

 
Page 1 of 5

--------------------------------------------------------------------------------

 

1.           Recitals.  The foregoing recitals are true and correct.


2.           Escrow Agent.  The parties hereby appoint Hinshaw & Culbertson LLP
as Escrow Agent hereunder.  The parties hereby agree that the Escrow Agent is
acting solely as an escrow holder at the parties’ request and convenience. 
Escrow Agent assumes no obligations or responsibilities under this Agreement
other than to faithfully follow the instructions contained in this Agreement and
as may be required by applicable law.  Escrow Agent shall not be required to use
its discretion with respect to any matter that is the subject of this Agreement
or with respect to any notices received pursuant to this Agreement.  Escrow
Agent may conclusively rely on and shall be protected in acting or refraining
from acting on any notice, instrument, or other writing believed by Escrow Agent
in good faith to be genuine and signed or presented by the proper party or
parties.


3.           Waiver of Conflict of Interests.  The parties acknowledge a
potential conflict of interest related to the Escrow Agent’s representation of
Sanswire in the SEC Action.  The parties hereby waive any such conflicts or
potential conflicts of interests and Escrow Agent shall not be prevented from
representing Sanswire in anyway whatsoever. The parties acknowledge that by
acting as Escrow Agent pursuant hereto, Escrow Agent is not acting as the
attorney for any of the parties.


4.           Escrow Agreement.  The parties agree that the Settlement Funds are
to be escrowed as follows:


a.           Sanswire will transmit $50,000 to the Escrow Agent’s trust account
to be held in trust to use for the SEC settlement;


b.           Michael K. Clark will transmit $250,000 to the Escrow Agent’s trust
account to be held in trust to use for the SEC settlement;


c.           in the event that the SEC accepts the offer of the Settlement Funds
in a written settlement agreement, Michael K. Clark will instruct the Escrow
Agent to release the Settlement Funds to the SEC, and Escrow agent will transmit
the $300,000 to the SEC; and

 
Page 2 of 5

--------------------------------------------------------------------------------

 

d.           in the event that the SEC does not accept the offer of the
Settlement Funds in a written settlement agreement, the Escrow Agent will return
$50,000 to Sanswire on the instruction of Michael K. Clark or Glenn Estrella and
will return $250,000 to Michael K. Clark on the instruction of Michael K. Clark.


5.           Stock Purchase Agreement.  In the event that Sanswire enters into a
written settlement agreement using the Settlement Funds, the $250,000
contributed by Michael K. Clark and remitted by the Escrow Agent will be deemed
to be an equity investment for the purchase of Sanswire shares, and Michael K.
Clark and Sanswire will enter into a Stock Purchase Agreement whereby Michael K.
Clark will receive in exchange for his $250,000 contribution to the settlement
4,000,000 shares of common stock of Sanswire, par value $0.00001, restricted
pursuant to Rule 144 promulgated under the Securities Act of 1933 (as amended).


6.           Modification.  This agreement may be modified or amended only by a
writing signed by all parties.


7.           Notices.  All notices, requests, demands, and other communications
under this agreement shall be in writing and shall be sent by Certified U.S.
Mail as follows:
 
a.
to Sanswire:
Sanswire Corp.
   
c/o Glenn Estrella
   
17501 Biscayne Blvd.
   
Ste. 430
   
Aventura, FL 33160
     
b.
to Michael K. Clark:
157 Beach 135 Street
   
Belle Harbor
   
New York 11694; and
     
c.
to Escrow Agent:
Hinshaw & Culbertson LLP
   
c/o Maranda E. Fritz, Esquire
   
780 Third Avenue
   
4th Floor
   
New York, New York 10017


8.           Jurisdiction.  The parties agree that the exclusive and sole venue
for any legal action arising out of or related to this agreement shall be the
Circuit Court in Orange County, Florida, and Parties hereby voluntarily consent
to such court exercising jurisdiction over them.

 
Page 3 of 5

--------------------------------------------------------------------------------

 

9.           Choice of Law. The parties agree that this Agreement shall be
governed by the laws of the State of Florida, without regard to its choice of
law provisions.


10.         General Representations and Warranties.  The parties represent,
warrant and agree that:


a.           such party has read this Agreement, has had adequate time to
consider it, has consulted with its/her attorney prior to executing this
Agreement, understands the meaning and application of this Agreement and signs
this Agreement knowingly, voluntarily and of its/her own free will with the
intent of being bound by it;
 
b.           such party has not been subjected to any duress, undue influence or
inequality of bargaining power in connection with the negotiation or execution
of this Agreement;
 
c.           except for statements, representations and promises expressly set
forth in this Agreement, such Party has not relied upon any statement,
representation or promise of any other party (or of any employee, attorney or
other representative of any other party or of any affiliated entity) in
executing this Agreement, and no other Party has made any statements,
representations or promises regarding a fact relied upon by it in entering into
this Agreement; and
 
d.           such party has the full right and authority to enter into this
Agreement, and the person executing this Agreement has the full right and
authority to do so, and fully to commit and bind such Party to this Agreement.


11.         Severability.  If any provision of this Agreement shall be found
invalid or unenforceable in whole or in part, then such provision shall be
deemed to be modified or restricted to the extent and in the manner necessary to
render the same valid and enforceable or shall be deemed excised from this
Agreement as such circumstances may require, and this Agreement shall be
construed and enforced to the maximum extent permitted by law as if such
provision had been originally incorporated herein as so modified or restricted
or as if such provision had not been originally incorporated herein, as the case
may be.


12.         Successors and Assigns.  This Agreement shall be binding upon, and
inure to the benefit of, and be enforceable by the Parties hereto and their
respective successors and assigns.

 
Page 4 of 5

--------------------------------------------------------------------------------

 

13.         Entire Agreement.  This Agreement is the final written expression,
and the complete and exclusive statement, of all of the agreements, conditions,
promises and covenants among the parties with respect to the subject matter
hereof.  This Agreement supersedes all prior or contemporaneous agreements,
negotiations, representations, understandings and discussions between the
parties or their respective counsel, or both, with respect to the subject matter
covered hereby.


14.         Headings.  The headings used herein are for reference only and shall
not affect the construction or interpretation of this Agreement.


 
15.         Counterparts.  This Escrow Agreement may be executed in
counterparts, each of which so executed shall be deemed as original, and said
counterparts together shall constitute one and the same instrument.


/s/ Michael K. Clark   Dated:  September 29, 2010
Michael K. Clark


SANSWIRE CORPORATION


/s/ Glenn Estrella       Dated:  September 22, 2010
Glenn Estrella, CEO


Hinshaw & Culbertson LLP


/s/ Maranda Fritz      Dated: September 28, 2010
Maranda Fritz
Its:_____________________________

 
Page 5 of 5

--------------------------------------------------------------------------------

 